Citation Nr: 0516730	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to additional dependency benefits for veteran's 
son from his 18th birthday as a child over 18 attending 
school.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from February 1942 to 
January 1946.  He died in November 1967.  The appellant is 
the veteran's former spouse.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a February 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which denied the appellant's claim for additional 
dependency benefits for a dependent son for a period of 
schooling commencing at or about his 18th birthday from 
September 1981 to June 1982.  The appellant duly appealed the 
RO's determination, and in a January 2004 decision, the Board 
likewise denied entitlement to additional dependency 
benefits.  

The appellant appealed the Board's January 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  While the case was pending before the Court, in 
October 2004, the appellant's attorney and a representative 
of the VA Office of General Counsel, on behalf of the 
Secretary, filed a Joint Motion for Remand.  In an October 
2004 order, the Court granted the parties' motion, vacated 
the Board's January 2004 decision, and remanded the matter 
for additional action consistent with the October 2004 Joint 
Motion.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  Following the veteran's death in November 1967, the 
appellant was awarded VA death pension benefits as the 
surviving spouse of the veteran, including additional 
benefits for two children of their union.

3.  The appellant was subsequently found to have entered into 
a common law marriage with a man, and her entitlement to VA 
death pension as the surviving spouse of the veteran was 
terminated, effective in March 1981.

4.  In September 1981 and March 1982, the appellant submitted 
requests for payment of additional dependency benefits for 
her son for a period of schooling commencing at or about his 
18th birthday from September 1981 to June 1982.

5.  As the appellant was no longer entitled to recognition as 
the veteran's surviving spouse for VA purposes, in April 
1982, the RO notified the son at his correct address, also 
that of the appellant, that he needed to submit his own claim 
for dependency benefits based upon schooling beyond age 18.

6.  There is no indication of record, nor does the appellant 
contend, that the son responded to the RO's request at any 
time thereafter to present.

7.  In January 1999, the appellant was awarded dependency and 
indemnity compensation benefits, retroactive to October 1, 
1978.  

8.  The appellant was not entitled to VA death pension or 
dependency and indemnity compensation benefits as the 
surviving spouse of the veteran for the period from September 
1981 to June 1982.  


CONCLUSION OF LAW

The criteria for payment of additional dependency benefits 
have not been met.  38 U.S.C.A. §§ 101, 5100, 5102, 5103, 
5103A, 5107; (West 2002); 38 C.F.R. §§ 3.57, 3.667 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a February 2004 letter, 
the January 2003 Statement of the Case, the January 2004 
Board decision, and in a November 2004 letter, VA notified 
the appellant of the provisions of the VCAA, including the 
respective responsibility of VA and the claimant to provide 
evidence, as well as the evidence of record, and the reasons 
for the denial of her claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  She was also advised 
to submit any additional information that she felt would 
support her claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

Here, it is noted that the appellant did not receive VCAA 
notification prior to the initial decision denying her claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the appellant as the 
content of the notice eventually provided to the appellant 
fully complied with the requirements of 38 U.S.C.A.§ 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that the 
appellant is represented and has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the appellant.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Given the facts of this case, the Board finds that the RO has 
obtained all necessary evidence.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2004).  For the reasons set 
forth above, and given the facts of this case, the Board 
finds that no further notification or development action is 
necessary in this case.  

In any event, the Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Given the nature of this case as set forth in more detail 
below, the Board finds that any deficiency in VA's VCAA 
notice or development actions is harmless error.  Id.

I.  Factual Background

The veteran had combat service during World War II and, 
during his lifetime, was awarded service connection for 
residuals of shell fragment wounds and scars, and for 
psychiatric disability.  The veteran and the appellant were 
married in June 1963, and a son was born from that marriage 
in September 1963.  The veteran was in receipt of a total 
disability rating from May 1949.  

The veteran died from an acute stroke in November 1967.  The 
appellant's subsequent claim for service connection for cause 
of the veteran's death was denied because his death from a 
stroke was not shown to be caused by service-connected 
disability.  The appellant was approved for payment of death 
pension benefits with an additional award based upon two 
children, including the son at issue, born of that marriage.  

In September 1981, just prior to his 18th birthday, the 
appellant submitted a claim for additional dependency 
benefits on behalf of her son, on the basis of his continued 
schooling past the age of 18.  On her VA Form 21-674, Request 
for Approval of School Attendance, she indicated that her son 
expected to begin school full-time on September 14, 1981, and 
expected to graduate in June 1982.  

In the meantime, information discovered from another Federal 
department and a field investigation resulted in the issuance 
of an administrative decision by the RO in December 1981, 
which found that the appellant had been living with a man in 
a husband and wife relationship from at least March 1981.  
Children were born of that relationship, and the appellant 
had obtained a Social Security card, driver's license and 
other identification in the man's last name.  As a result of 
this relationship, the administrative decision terminated the 
appellant's recognition as the surviving spouse of the 
veteran, effective from March 1981.  Her death pension 
payments were accordingly terminated effective March 1981, 
and she was duly notified.

In March 1982, the appellant submitted an amended VA Form 21-
674 with an attached explanatory letter.  She indicated that 
her son had had to drop out of technical college, but was 
pursuing his GED part time in night school.  She indicated 
that had started school part-time on September 14, 1981, and 
expected to graduate in June 1982.  

Because the appellant was no longer recognized as the 
veteran's surviving spouse but because the son remained the 
veteran's surviving son, the RO directly notified the son in 
April 1982 at his correct address, which was also that of the 
appellant, that it was necessary for him to initiate a claim 
for dependency benefits based upon enrollment in a course of 
education beyond age 18 in his own right.  The evidence 
shows, and the appellant does not dispute, that the son never 
responded to this request.

The appellant subsequently divorced the man in April 1984 and 
was thereafter readmitted to payment of pension, less an 
amount withheld to recoup a prior overpayment.  In 1989, her 
pension was terminated based upon receipt of excess income.

In June 1993, the appellant requested reinstatement of her 
pension benefits.  In an October 1993 letter, the RO notified 
the appellant that she had been awarded pension benefits, 
effective July 1, 1993, based on her reported income, less an 
amount withheld to recoup a prior overpayment.

In August 1995, the veteran's son filed a claim, not for 
educational benefits from age 18 to 23, but rather based upon 
his claimed status as a helpless child.  This claim was 
subsequently denied by the RO, and this denial was upheld by 
the Board in a decision issued in July 2002, on the basis 
that the son was not shown by the competent evidence of 
record to have become disabled from any form of gainful 
employment on or before his 18th birthday.

In October 1998, the appellant submitted an application for 
DIC benefits as the surviving spouse of the veteran.  In a 
January 1999 rating decision, the RO awarded the appellant 
DIC benefits under the provisions of 38 U.S.C.A. § 1318, from 
October 1, 1978, the effective date of that statute.  

In an August 2000 letter, the appellant noted that she had 
been awarded retroactive benefits from October 1, 1978, and 
that she had had two children under the age of 18 at that 
time.  She requested additional retroactive benefits for her 
children.

In a September 2000 letter, the RO advised the appellant that 
her retroactive award had included an additional allowance 
for her two children until March 1981, when her pension was 
terminated based on her remarriage.  The RO indicated that 
when her pension was reinstated in May 1984, both children 
had already turned 18 and were no longer entitled to 
dependent benefits.  She was advised that if either of her 
children had gone to school during the period from May 1984 
until the time they turned 23, she should complete a VA Form 
21-674 showing where and when they went to school.

In January 2002, the appellant submitted copies of the 
September 1981 and March 1982 VA Forms 21-674 she had 
previously submitted.  She stated that these forms showed 
that her son was attending school from September 14, 1981, 
and expected to complete his education on June 20, 1982.  She 
requested an additional dependency allowance for that period.  

II.  Laws and Regulations

In pertinent part, the term "child" means an unmarried 
person who is under the age of 18 years or who, after 
attaining the age of 18 years and until completion of 
education or training (but not after attaining the age of 23 
years), is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.57(a)(i)(iii).

Additional pension or compensation may be paid from a child's 
18th birthday based upon school attendance, if the child was 
at that time pursuing a course of instruction at an approved 
educational institution, and a claim for such benefits is 
filed within one year from the child's 18th birthday.  38 
C.F.R. § 3.667(a)(1).  Pension or compensation based upon a 
course of instruction at an approved educational institution 
which was begun after a child's 18th birthday may be paid 
from the commencement of the course, if a claim is filed 
within one year from that date.  38 C.F.R. § 3.667(a)(2).

III.  Analysis

As set forth above, following the veteran's death in November 
1967, the appellant was awarded death pension benefits with 
an additional allowance based upon two children, including 
the son at issue in this case.  

The appellant's death pension benefits as the surviving 
spouse of the veteran were thereafter terminated effective 
March 1981, upon discovery that she had been living with 
another man in a husband and wife relationship from at least 
March 1981.

In September 1981 and March 1982, the appellant submitted 
claims for additional pension benefits for her son, on the 
basis of his continued schooling past the age of 18.  As 
noted, the son was born in September 1963 and attained his 
18th birthday in September 1981.  The appellant indicated 
that her son would attend school from September 14, 1981, and 
expected to graduate in June 1982.  

Because the appellant was no longer entitled to pension 
benefits as the surviving spouse of the veteran after March 
1981, she was obviously not entitled to an additional 
dependency allowance for her son, whether or not he was 
enrolled in school.  Thus, the RO directly notified her son 
in April 1982 at his correct address that it was necessary 
for him to initiate a claim for dependency benefits based 
upon enrollment in a course of education beyond age 18 in his 
own right.  The evidence shows, and the appellant does not 
dispute, that the son never responded to this request.  Thus, 
this claim was abandoned.  See 38 C.F.R. § 3.158(a) (2004) 
(When information requested in connection with an original 
claim or for the purpose of determining continued entitlement 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  After the expiration 
of one year, further action will not be taken unless a new 
claim is received).  

Now some 20 years after the son is alleged to have attended 
qualifying schooling from September 1981 through June 1982, 
his mother the appellant filed a claim for additional VA 
educational dependency benefits, following the retroactive 
award of DIC benefits.  As noted, however, a claim for such 
benefits must be filed within one year from the child's 18th 
birthday or within one year of the commencement of a course 
of instruction at an approved educational institution.  The 
appellant's recent claim is obviously not timely under 38 
C.F.R. § 3.667(a).

In any event, the Board notes that the appellant was not 
legally entitled to either pension or DIC for the period from 
September 1981 to June 1982, when her son was reportedly in 
school after his 18th birthday.  The record does not show, 
nor does the appellant contend, that he attended school after 
June 1982.  The law is therefore unambiguous on this matter.  
As the appellant was not entitled to death pension or 
dependency and indemnity compensation benefits as the 
surviving spouse of the veteran for the period from September 
1981 to June 1982, she is not legally entitled to an 
additional dependency allowance for her son.  38 C.F.R. §§ 
3.650, 3.657, 3.667.  

Under the facts of this case, the applicable criteria are 
clear and dispositive and the appeal is denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to additional dependency benefits for veteran's 
son from his 18th birthday as a child over 18 attending 
school is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


